                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                       )
 IN RE PETITION OF GEOFFREY SHEPARD                    )       Misc. No. 11-0044 (BAH)
                                                       )

                RESPONSE TO COURT’S ORDER OF AUGUST 13, 2019
                         AND JOINT STATUS REPORT

       In response to this Court’s minute order of August 13, 2019, the government states the

following:

Government’s Position

       1.       On September 20, 2018, this case was reassigned from Judge Lamberth to this

Court. On October 31, 2018, the Department of Justice notified the Court that the National

Archive and Records Administration (“NARA”) publicly posted a redacted copy of the

Watergate Road Map, ensuring that all portions that it could locate in the public domain were

unredacted and released. See Government’s Status Report, ecf # 28. With respect to the small

amount of redacted information, the Court had stayed this petition pending the D.C. Circuit’s

decision in McKeever v. Sessions, D.C. Cir. No. 17-5149, a case that presented the legal issue

of whether district courts possessed inherent authority to disclose historically interesting grand

jury information outside the confines of Criminal Rule 6(e). See Minute Order, Oct. 17, 2018.

In that Minute Order, the Court ordered that, “[t]he parties shall, within ten (10) days of the

D.C. Circuit's issuance of the mandate in McKeever, file a joint status report proposing a

schedule to govern any further proceedings in this matter.” Id.

       2.       The mandate in McKeever issued July 30, 2019, such that a joint status report

in this matter was due August 9, 2019. Undersigned counsel sincerely apologizes for missing

the deadline; the fault lies entirely with government counsel, and not with the pro se petitioner.
                                                  -1-
In a later-filed petition for the same materials, i.e., the Watergate Road Map, the parties had

entered into a stipulation of dismissal without prejudice. See Stipulation of Dismissal, In Re

Petition for Order Directing Release of the “Road Map” Transmitted by the Watergate Grand

Jury to the House Judiciary Committee in 1974, 18-mc-0125 (BAH), ecf # 16. The Court

dismissed the action without prejudice the next day. Id., Minute Order, April 16, 2019.

Undersigned counsel mistakenly conflated this, still pending matter, with the dismissed

petition, and failed to timely reach out to Mr. Shepard to solicit his views as to how the Court

should proceed in light of the mandate issuing in McKeever.

       3.      Undersigned counsel has now conferred with Mr. Shepard, and advised him of

the government’s view that this petition should be finally denied or dismissed. That result is

required due to the D.C. Circuit’s decision holding that courts lack inherent authority to release

grand jury information for reasons other than those articulated in Criminal Rule 6(e)(3)(E)(i)-

(v). Here, the Road Map has been released in its entirety save for a few Statements of

Information that could not be found in the public domain. Government’s Status Report, ecf #

28. In light of McKeever, there is no authority applicable to this petition pursuant to which the

Court can order the disclosure of that remaining information. Moreover, even were the Court

to accept petitioner’s request to modify his request to seek a search for certain imagined,

prosecutorial statements to the grand jury, there would still be no authority for either the Court

or the government to rummage through grand jury transcripts in search of these supposed

statements when, even if they existed, there would be no legal basis for their release.

Accordingly, the pending petition should be denied, and this matter dismissed, without

prejudice.



                                                 -2-
Petitioner’s Position

       1.      Mr. Shepard disagrees and believes a little background is in order to clarify his

position. He first became involved in response to the petition filed in this court by Stanley

Kutler on September 8, 2010 (IN RE PETITION OF STANLEY KUTLER, ET AL, Misc.

Action No. 10-mc-547 (RCL), seeking the release of Richard Nixon’s grand jury testimony,

which had been taken over three days, beginning on July 23, 1975. Petitioner Shepard sought

to intervene in that case in order to oppose its unsealing. His position was two-fold: First, the

as sick and demoralized as Richard Nixon must have been at this point, he knew one thing for

certain – and that was his testimony would remain sealed forever. Second, that what was sauce

for the goose should be sauce for the gander: If Nixon’s grand jury testimony was to be

unsealed “for reasons of historic importance” than so also should be all of the other Watergate

grand jury testimony. To prevent the response that such a motion was not pending before the

court in the Kutler petition, Shepard filed a separate petition seeking to unseal vast quantities

of Watergate material, including (in addition to testimony from all three Watergate grand

juries) internal documents of the Ervin Committee and the House Judiciary Committee’s

Impeachment Inquiry (both of which have been sealed for fifty years), as well as the internal

documents of the Church Committee (which are likely to remain sealed forever). Shepard also

asked that his petition -- Misc. Action No. 11-mc-44 (rcl) – be consolidated with Kutler’s, such

that the unsealing of all Watergate materials be before the court at the same time and in a

single case. Then Chief Judge Lamberth disagreed: He ruled against consolidation, but agreed

to treat Shepard’s petition as an amicus brief, and denied Shepard’s expansive petition as

overly broad, but gave him leave to resubmit a more limited request.

                                                 -3-
       2.       Judge Lamberth then agreed with the Kutler petition and ordered the National

Archives to unseal Nixon’s testimony – due to its historic interest. For its part, the Department

of Justice chose not to appeal Lamberth’s decision – a decision which is now totally

undermined by the Circuit Court’s decision in the McKeever case. And, yet, Nixon’s grand

jury testimony was released to the public on November 10, 2011.

       3.        Shepard’s narrowed Petition, however, remained pending and it is that

Petition which is now before this Court. Here is its justification: Documents from the files of

the Watergate Special Prosecution Force, released by the National Archives in response to

Shepard’s FOIA requests, suggest the special prosecutors informed Watergate grand jurors in

January or February, 1974, that they could show that Richard Nixon had personally directed

the payment of “hush money” to E. Howard Hunt and that he had done so on March 21, 1973,

shortly after learning of Hunt’s demands from his counsel, John Dean. In response to this

prosecutors’ representation, the Watergate grand jury named Nixon an unindicted co-

conspirator in the Watergate cover-up case indictment, dated March 1, 1974. The effect, when

this action became public, was devastating to the President and a major contributor to his

ultimate downfall. What makes this so fascinating is that, when prosecutors sought to prove

this allegation during the course of the cover-up trial, with their witnesses under oath and

subject to cross-examination, their testimony showed instead how the prosecutors’ accusation

of Nixon’s personal wrongdoing, which had been made in secret to the grand jurors, could not

have occurred as described. Since Nixon’s defense team (of which Petitioner Shepard was a

part) never knew of the accusation in the first place, they had made no attempt to refute. The

result is that the secret, but erroneous, accusation which destroyed the Nixon presidency simply



                                                 -4-
disappeared. It has been Petitioner Shepard’s goal for many years that this clear prosecutorial

abuse be reviewed by this Court and become known to the American public.

       4.      The sequence of these events is described in detail in Chapter 5 of Petitioner’s

book, The Real Watergate Scandal, Collusion, Conspiracy and the Plot that Brought Nixon

Down (Regnery, 2015), which is attached as Exhibit A for ease of reference. The issue

remains of interest even today: Here is the link to Petitioner’s recent essay on grand jury

secrecy, which describes the judicial and prosecutorial abuses that led to the Road Map’s

transmittal to the House Judiciary Committee: https://spectator.org/grand-jury-secrecy-and-

jerry-nadler/. In addition, here is a second link to Petitioner’s essay on the special prosecutors’

secret, but erroneous, allegations about President Nixon, which was published by The

American Spectator this past Friday, August 9th, on the forty-fifth anniversary of President

Nixon’s resignation: https://spectator.org/troubling-watergate-revelations-too-late-to-matter/ .

       5.      In sum, it is Petitioner’s contention that the special prosecutors’ secret, but

erroneous, allegation that President Nixon had personally directed the “hush money” payment

to Howard Hunt constitutes grand jury abuse on an epic scale. Petitioner does not seek the

release of any witness testimony before the Watergate grand jury. Indeed, prosecutors could

produce no witness who could testify to their contention. Their case was, and remains today,

entirely circumstantial. In this sense, McKeever is not at all controlling. This Court has the

right – and the responsibility – to respond to credible allegations of grand jury abuse. Thus, he

seeks the unsealing of any representation by the special prosecutors concerning Richard Nixon

made to grand jurors during January and February, 1974. Petitioner believes, if such records

exist, they will show a level of prosecutorial abuse, not only unprecedented in our history, but



                                                 -5-
perhaps actionable as a matter of law. It is the apparent prosecutorial abuse that is crucial to

unseal.

          6. Petitioner makes three additional requests:

                 a. Request for Hearing: Petitioner respectfully requests a hearing before this

                     Honorable Court in order to have the opportunity to explain the background

                     and basis for his Petition in greater detail – and to respond to any questions

                     from the Bench.

                 b. Review the Record in Camera before Deciding: Petitioner suggests that this

                     Honorable Court review the applicable grand jury transcripts in camera

                     before rendering any decision, in order to make an initial determination

                     whether, in fact, such transcripts even exist and whether they constitute

                     grand jury abuse. Petitioner believes NARA officials could locate such

                     transcripts with very little effort.

                 c. Dismiss Without Prejudice, Rather than Deny: If the Court is inclined to

                     deny Petitioner’s request, he urges that it be handled in the same manner as

                     the Benjamin Wittes Petition referenced above.



Dated: August 14, 2019                                 Respectfully submitted,

                                                       JODY H. HUNT
                                                       Assistant Attorney General


                                                         /s/ Elizabeth J. Shapiro
                                                       ELIZABETH J. SHAPIRO
                                                       United States Department of Justice
                                                       1100 L Street, NW, Room 12100
                                                       Washington, D.C. 20530
                                                     -6-
                                                  Tel: (202) 514-5302
                                                  Fax: (202) 616-8460
                                                  elizabeth.shapiro@usdoj.gov
                                                  Attorneys for the United States



                              CERTIFICATE OF SERVICE

      I hereby certify that on this date, I caused a copy of the foregoing Joint Status

Report to be sent through electronic mail, to the following:


GEOFFREY C. SHEPARD
535 Gradyville Road, Unit S-118
Newtown Square, PA 19073
Email: geoff@geoffshepard.com



Dated: August 14, 2019
                                                     /s/__Elizabeth J. Shapiro_____
                                                       Elizabeth J. Shapiro




                                               -7-
                                                                                                   Exhibit A

                                Part III: Getting Nixon “At All Cost”



To fully appreciate the abuses of power that forced President Nixon to resign, it is helpful to
separate the judicial and prosecutorial collusion aimed at getting the president out of office
from the denials of due process that tainted the convictions of his senior aides in the Watergate
trials, which are addressed in subsequent chapters.



                            Chapter 5: Staffing the Nixon Impeachment



While internal WSPF documents show that from the very outset prosecutors dreamed of
bringing Nixon into the criminal justice system, both Cox and Jaworski felt the proper venue
for dealing with the president himself was the House of Representatives, in which the
Constitution vests the power of impeachment. That said, Cox’s own files contain an analysis
prepared by a fellow professor shortly after Cox’s appointment concluding that a sitting
president can be indicted. 1 This same issue was briefed within the Department of Justice by
both the U.S. attorney’s office and the Office of Legal Counsel. In the month after Nixon had
resigned but before he was pardoned, over a dozen individuals or groups of WSPF prosecutors
submitted internal memos to Jaworski urging that the former president be indicted for his
alleged Watergate crimes.


A Backward Look at Nixon’s Resignation


With the perspective of forty years, let’s look again at how and why Nixon was forced to
resign.




1
 Both Cox and his colleague James Vorenberg took their Watergate files when they left the special prosecutor’s
office. Those files are now located in the Harvard Law School library.
                                                        -8-
There is little question but that his resignation was triggered by his loss of all political support
following the release on August 5, 1974, of the “smoking gun” tape of June 23, 1972—a tape,
as we have seen, that everyone erroneously took as evidence of the president’s obstruction of
justice.


Knowing as we now do that the “smoking gun” conversation provided no grounds for
impeachment, we can examine the other alleged wrongdoings that might have made it
necessary for Nixon to resign. After all, the House Judiciary Committee had voted to
recommend three articles of impeachment to the full House at the end of July, some two weeks
before the smoking gun tape’s public release. These articles were grounded in obstruction of
justice, abuse of power, and failure to comply with a House subpoena. Let’s review them in
reverse order and see how they hold up today.


Subpoenas for White House tapes


The Judiciary Committee charged that Nixon’s failure to comply with the House subpoena for
the tapes was an unconstitutional act. Yet the president’s position that he was not obliged to
comply with the congressional subpoena because of the constitutional separation of powers
was not extraordinary. Presidents as far back as Thomas Jefferson had declined to provide
Congress with internal documents of the executive branch, and they had been consistently
upheld by the courts. Indeed, both the House and the Senate had sued to obtain judicial
enforcement of their subpoenas for the tapes, failing each time.


As a proposed accommodation, the White House had turned over to the Judiciary Committee
on April 30, 1974, transcripts of some four dozen conversations, along with the offer that the
chairman and ranking member could verify their correctness by listening to the tapes
themselves.


The executive and legislative branches carry on this sort of tug of war almost every day. Most
recently, the House has refused to turn over to the Securities and Exchange Commission
                                                  -9-
internal documents relating to an investigation of insider trading, and the Obama
administration has declined many times to make documents available to House committee
investigations. While the House does have the ultimate power of impeachment, that remedy is
a “nuclear option” that is never used in practice. The Watergate scandal is the only occasion in
history when the House Judiciary Committee has recommended impeachment of the president
for refusing to comply with a congressional subpoena.


Abuses of power


Nixon’s alleged abuses of power, which seemed outrageous at the time, pale in comparison
with both past and current practices.


Beginning the year after Nixon’s resignation, the Church Committee revealed a pattern of
abuses in the name of national security stretching back to 1936. 2 During that period (and
without court authority), the CIA opened at least 130,000 first-class letters to or from
American citizens, the FBI conducted an annual average of 125 surreptitious entries (“black
bag jobs”) to plant bugs or to review personal files, and various military intelligence agencies
routinely violated the privacy rights of American citizens. The Kennedy administration’s
Ideological Organization Audit Program triggered IRS audits of ten thousand donors to
conservative charities. Robert Kennedy approved more wiretaps on Martin Luther King than
Nixon, trying to plug leaks, had on his National Security Council staff. The FBI kept its own
“enemies list” of some thirty thousand “subversives” to be rounded up in the event of
widespread domestic unrest.


During the Obama administration, there have been disclosures of warrantless collection of data
by the National Security Agency, as well as specifically targeted drone killings, with at least
one American citizen among the targets. The White House has misled the American public


2
  See Senate Select Committee to Study Government Operations with respect to Intelligence Activities. Book II,
The Growth of Domestic Intelligence: 1936 to 1976. Government Printing Office (1976). It is also available on
line at http://www.aarclibrary.org/publib/contents/church/contents_church_reports_book2.htm.
                                                        -10-
about the terrorist attack in Benghazi. The IRS has systematically harassed the president’s
political opponents. The president has violated the legislative authority of Congress with
regard to Obamacare and immigration law and has subverted the process of congressional
confirmation of presidential appointments. When it comes to presidential abuses of power,
Obama makes Nixon look like an amateur.


Obstruction of justice


The most important article of impeachment that Nixon faced was the one charging him with
obstruction of justice. It was the first article to be voted on and was by far the most serious—
then and now. What is so interesting in retrospect is that the House Judiciary Committee
conducted virtually no investigation of its own, relying instead on the work of the WSPF.
Relentlessly focused on removing Nixon from office, those prosecutors took the
unprecedented step of secretly conveying to the House Judiciary Committee the results of their
investigation—an investigation whose primary factual assertions turned out to be entirely
wrong.


Here, I submit, is a tale of prosecutorial and judicial corruption that has never before been
disclosed to the American public.


What Did the Prosecutors Know and When Did They Know It?


The Watergate Special Prosecution Force was established principally to investigate and
prosecute the crimes of Watergate. This mandate meant starting at the bottom with the known
crimes and then, in typical prosecutorial fashion, working their way up in the Nixon White
House. They might get to the president eventually, but no one expected them to start there. But
something intervened in this process of nailing President Nixon’s aides. Suddenly, the big
prosecutorial guns were no longer aimed just at them. As nearly as can be determined, this
dramatic change of prosecutorial focus occurred in December 1973, just after the release of the
first set of White House tapes.

                                                 -11-
Alexander Butterfield, a deputy assistant to the president, revealed the existence of the White
House taping system in testimony before the Senate Watergate Committee on July 16, 1973. A
week later, relying on Dean’s testimony, prosecutors obtained a grand jury subpoena for
recordings of eight (later clarified to be nine) presidential conversations. Judge Sirica upheld
the grand jury subpoena at the end of August, announcing that he would first review the
recordings for relevance to the grand jury’s criminal investigations. The court of appeals,
sitting en banc, upheld the subpoena on October 12 and ordered the tapes turned over for
Sirica’s review.


The White House offered a compromise in which it would turn over transcripts, rather than the
tapes themselves, which Senator John Stennis, a conservative Democrat from Mississippi,
would authenticate by listening to the actual tapes. When Archibald Cox refused the
compromise, Nixon had him removed as Watergate Special Prosecutor in the “Saturday Night
Massacre” of October 19, 1973.


In the days that followed, the White House agreed to turn over the subpoenaed tapes
themselves but soon informed the court that two of the conversations at issue had not been
recorded and that the tape of June 20, 1972, contained an unexplained eighteen-and-a-half-
minute gap. In late November and early December 1973, Sirica reviewed the seven
surrendered tapes himself and arranged for copies to be turned over to WSPF prosecutors. On
December 12, according to Richard Ben-Veniste, the prosecutors first listened to the tape of
March 21, 1973—Dean’s “cancer on the presidency” meeting with Nixon—in which the
president was informed of Howard Hunt’s blackmail demands. The prosecutors’ reaction was
immediate and unambiguous: this was evidence that President Nixon had committed a series
of criminal offenses.


In his Watergate memoir, Leon Jaworski, who had taken over as special prosecutor on
November 5, described his own reaction to hearing that tape:



                                                 -12-
        I was badly shaken, so shaken that I didn’t want anyone to notice it. I left Carl
        Feldbaum’s office that mid-December morning and made my way back to my own. I
        closed the door behind me. I needed to be alone.

        My brain was acting like a ticker-tape. My thoughts were clear, but they ran through
        my mind without break, one becoming another and then quickly another. But one
        thought kept coming back, hammering its way through the others: The President of the
        United States had without doubt engaged in highly improper practices, in what
        appeared to be criminal practices. I had heard the evidence. I had listened to that voice
        … as the President plotted with his aides to defeat the ends of justice. 3


The White House would argue four months later, when they made this recording available to
the House Judiciary Committee and released transcripts to the public, that while the president
did toy with the idea of meeting Hunt’s blackmail demands, it was only for the purpose of
buying time so that the White House could get its story out ahead of his. The president’s aim
was, in essence, to defeat Hunt’s ability to blackmail them by disclosing that information
themselves. In any event, the White House would assert, no decision was made during that
meeting with Dean to take any such action. Instead, the president had announced to his aides
that same day that he had decided to require his staff to appear before the Ervin Committee
without claim of executive privilege in exchange for closed, non-public hearings. Besides, the
White House argued, the question of Hunt’s blackmail demand became moot the following
day, when Mitchell indicated that he thought that the matter already had been addressed.


But to Jaworski and his staff the March 21st tape was damning, in and of itself, simply
because the payment of blackmail was given serious consideration. Of course, this tape was at
the time the only evidence of any presidential involvement that they had, so it should come as
no surprise that they chose to view it in its worst possible light.


The second development that re-focused the WSPF prosecutors’ sights on the president
occurred on or about December 27, when they concluded that they had circumstantial
evidence that President Nixon himself had ordered that Hunt’s blackmail demands be met.


3
 Leon Jaworski, The Right and the Power: The Prosecutions of Watergate (New York: Reader’s Digest Press,
1977), p. 45.
                                                     -13-
This was the date when they were first able to pinpoint the time at which the last “hush
money” payment was made to Hunt’s attorney, William Bittman. It was already known that
this payment had occurred sometime during the week ending on Friday, March 23, when Hunt
was scheduled to be sentenced and taken into custody. While none of the government’s
witnesses—including Fred LaRue, who had made the payment, and Bittman, who had
received it—had kept detailed records, they all seemed to think that this last delivery had
occurred on the evening of Tuesday, March 20.


When WSPF prosecutors determined that the delivery had actually occurred on Wednesday
evening, March 21, however, everything changed—at least from their perspective. Wednesday
was the very day that Dean had first informed Nixon of Hunt’s blackmail demand. If the
money had been delivered that very evening, it might be possible to show that President Nixon
himself had authorized and directed that final payment.


This possibility, which I call the “Frampton Supposition” (after George Frampton, who
authored the memorandum that laid this all out) 4, allowed the prosecutors to think they could
show Nixon’s active involvement in the payoff scheme—an unambiguous and overt
obstruction of justice. You can see why they found this idea so enticing.


The following facts, which supported the Frampton Supposition, were already established:


    •   Dean had learned of Hunt’s monetary demands—seventy-five thousand dollars for
        legal fees and sixty thousand dollars for future financial needs—from CRP attorney
        Paul O’Brien on Monday morning, March 19.




4
 Frampton may not have been the ideal choice for someone to author such important documents, since he lacked
any prosecutorial experience. According to the dust jacket of his 1977 book with Richard Ben-Veniste, “He was
working as a public interest lawyer in June 1973 when his former professor Archibald Cox asked him to join the
Watergate prosecution team a few days after it was set up.”
                                                       -14-
   •   Dean had informed LaRue of Hunt’s demands on either Tuesday evening or
       Wednesday morning and had suggested he might seek John Mitchell’s approval before
       making payment.


   •   LaRue had spoken to Mitchell by phone and obtained approval for payment of the
       legal fees. The timing of this call, however, would be crucial to the prosecutors’
       theory.


   •   Dean’s March 21st meeting with Nixon ran from about 10:00 am until noon. Haldeman
       joined them for the last half hour.


   •   Shortly after that meeting concluded, Haldeman called Mitchell. There was no
       recording of their conversation, and the White House maintained that the sole purpose
       was to invite Mitchell to a meeting the following day, but it was uncontroverted that
       such a call had occurred.


   •   Haldeman, Ehrlichman, Dean, and the president met at 5:00 pm that Wednesday
       afternoon to continue their discussions of how to respond to Hunt and how to handle
       the next day’s meeting with Mitchell.


   •   At 10:00 pm that same Wednesday evening, LaRue made a seventy-five-thousand-
       dollar payment to William Bittman, Hunt’s attorney.


All that was necessary for the Frampton Supposition to work was for the phone call between
LaRue and Mitchell to have occurred after Haldeman’s call to Mitchell. If that were the case,
the prosecution could argue that, after Dean had departed from his morning meeting with the
president, Nixon (who in the tape had clearly displayed an inclination to meet Hunt’s
demands) must have directed Haldeman to contact Mitchell and tell him to instruct LaRue to
make the payment to Bittman, as LaRue had done that very evening.


                                                -15-
It mattered little that Haldeman and Mitchell (and even Nixon, if it ever came to that) would
stoutly deny that this was Nixon’s instruction or that the purpose of Haldeman’s phone call to
Mitchell was to arrange the payment to Hunt. After all, they were soon going to be indicted,
and the House Judiciary Committee and the cover-up trial jury could be expected to disregard
their denials.


What Did the Prosecutors Do and When Did They Do It?


The beginning of the WSPF’s focus on this beguiling possibility is best illustrated by two
internal memoranda. The first is the 128-page draft Prosecutive Report on President Nixon
prepared by George Frampton of the Watergate Task Force and dated January 7, 1974. It
details, in the midst of a much longer analysis of possible presidential culpability, the facts
summarized above. That section of the report was probably inserted into a draft already under
preparation. The second illustrative memo is from Philip Lacovara to Jaworski, bearing the
same date 5 and accompanying a more detailed analysis by a staff member, explaining how a
defendant joining an ongoing conspiracy (which they were now certain that Nixon had done
on March 21) could be held equally culpable for that conspiracy. It concluded:


        Thus, D [for Defendant] could expect that failure of the conspiracy to continue
        successfully would jeopardize his ability to continue in office and to discharge his
        obligations effectively. The course of action he advised and which was, in fact,
        followed was plainly intended to ensure that the conspiracy did not fall apart.
        Accordingly, it is only fair to conclude that D knowingly, deliberately, and for his own
        benefit adopted and promoted the unlawful venture, thereby making it his own. 6

As we will see, WSPF efforts to prove President Nixon’s involvement in the last Hunt payoff
quickly merged with their work on the comprehensive cover-up indictment. I will address this
convergence in the remainder of this chapter but break it into several separate topics for ease
of explaining the significance of each: the internal battles within the WSPF, their secret



5
 This memo, “Criminal Responsibility for Joining Ongoing Conspiracy” is reproduced in full at Appendix H.
6
 Memo of January 3, 1974, from Peter Rient to Philip Lacovara, “Hypothetical Conspiracy Case,” p. 3 (included
as a part of Appendix H).
                                                       -16-
consultations with Sirica, the decision to transmit a sealed grand jury report to the House
Judiciary Committee, and the secret naming of President Nixon as an unindicted co-
conspirator in the cover-up indictment.


WSPF’s internal battles: Jaworski vs. Cox’s Army


When Jaworski was appointed special prosecutor on November 5, 1973, his first challenge
was to gain the confidence of the staff he had been appointed to lead. He never gained actual
control, of course, because their investigatory work was well under way when he arrived. All
he could hope to achieve was an uneasy truce in the tug of war over how to handle their
intended prosecutions.


It seems clear that the Frampton Supposition occasioned any number of battles within the
WSPF, primarily because the staff prosecutors were unsure how best to exploit evidence of
their newfound belief in Nixon’s personal involvement. Jaworski decided to consult secretly
with Sirica— at least that is the logical conclusion from a fascinating section of the book by
James S. Doyle, WSPF’s communications director. After several pages describing the WSPF
lawyers’ certainty that Nixon had become an active participant in the cover-up conspiracy and
the obligation they felt to so inform the House of Representatives, Doyle writes:


        Toward the end of January a consensus began to emerge from the non-stop discussions
        and arguments. From the beginning one option had been clear. The grand jury could
        make a presentment to the judge which would lay out the case against Nixon and note
        that the grand jury was not issuing a formal indictment only because he was a sitting
        President. It seemed to carry with it all of the problems and disadvantages of an
        indictment and none of the legal virtues. 7


Not happy with this approach, Doyle then describes how Jaworski had been discussing their
options and various approaches with Sirica:



7
 James S. Doyle, Not Above the Law (New York: Morrow, 1977), p.
284 9 Ibid. p. 285
                                                    -17-
       Jaworski met with Judge Sirica privately during this period, and while he never
       disclosed any discussions he might have had with the judge on this subject, his final,
       irrefutable argument against an indictment or other accusation against Nixon was,
       “Judge Sirica will not allow this. He will condemn the grand jury for overreaching, and
       he will condemn us for condoning or inspiring it. And he will dismiss the action out of
       hand.”9

The objections that Jaworski here attributes to Sirica are materially different from the judge’s
concerns about a grand jury report that were detailed in Jaworski’s February 12th memo
discussed earlier. It seems clear that Sirica’s two sets of concerns were conveyed to Jaworski
in different discussions with the judge.


It is possible that Doyle, who is not a lawyer, did not appreciate the significance of his casual
disclosure of the meetings between Jaworski and Sirica. In any case, his is the only book that
mentions such a series of consultations between these two supposedly independent figures.


These same internal WSPF discussions also triggered a most interesting exchange of memos
between Jaworski and Henry Ruth, the deputy special prosecutor. Originally hired by Cox,
Ruth was now having second thoughts about the staff’s initial conclusions concerning how to
handle President Nixon. These memos are also a part of the materials that have only recently
come to light as a result of the author’s FOIA requests.


Ruth wrote to Jaworski on January 2, 1974, to reiterate his view that, even if criminal charges
might be brought against the president, he and Cox had concluded that the proper avenue was
the impeachment process, not indictment or naming the president as an unindicted co-
conspirator. Ruth urged, however, that WSPF prosecutors immediately share with the House
Judiciary Committee all of the evidence and findings of their grand jury with regard to the
president. He believed that the committee staff were in substantial need of the WSPF’s
assistance and, without the WSPF’s help, would fail in their high purpose of building a strong
case against the president.




                                                 -18-
If that cooperation did not achieve the desired result (i.e., Nixon’s impeachment), Ruth
continued, then WSPF prosecutors should reconsider the idea of naming Nixon in a
subsequent indictment.


In his response, dated January 8, Jaworski agreed that the proper path regarding Nixon was
that of impeachment and not indictment (even if the facts were supportive) but disagreed that
it was their responsibility to come to the immediate aid of the Judiciary Committee.


       Archibald Cox, as well as you, has wisely concluded, it tentatively occurs to me, that
       the President should not be indicted nor should he be named as a co-conspirator,
       assuming that the proof warrants either of these courses. As to the naming of the
       President as a coconspirator Cox was quoted as opposing it because it was “just a
       back-handed way of sticking the knife in.” If these are sound conclusions they remain
       sound whether the impeachment process falters or flourishes. In my present view, I can
       find no justification for violating our other responsibilities [to bring charges against
       Nixon’s aides] … simply because we find it unsupportable to indict the President or to
       name him as co-conspirator.

       Let me add these further thoughts. There are numerous situations that justify naming as
       an unindicted co-conspirator, but the President does not belong in this category. The
       very fact that such an act would brand him indelibly without an opportunity to defend
       himself, rules out such a procedure, in my estimation.

One cannot help but be struck by how firmly Jaworski rejected Ruth’s suggestions about
assisting the House Judiciary Committee and naming the president in their cover-up
indictment. Replying on January 14, Ruth pointed out that he had argued that it might become
crucial to name the president in the indictment only if the House’s impeachment process were
to founder, perhaps as a result of some lack of cooperation from the White House and the
special prosecutor.
Besides, he emphasized, Cox had “always believed that cooperation with the impeachment
process was proper.”


On January 21, Jaworski drafted a response to Ruth, properly characterizing the situation in
which he found himself:


                                                -19-
           I said before and emphasize again that the mere conclusion that the President is not
           indictable or should not be named as an unindicted co-conspirator furnishes no basis
           for our pursuing still another course beset with restraints that should not be violated. I
           mean this: If it is not sound in law or policy to indict the President; if it is not sound in
           law or policy to name him as an unindicted co-conspirator—it cannot become so
           simply because the efforts of the House to impeach are frustrated. Differently stated, if
           the House bogs down in impeachment because of lack of evidence that cannot be
           properly and legally released to it or because of its own failures, the unindictable
           President does not, perforce these shortcomings, become indictable.

           Although our mandate authorizes us to proceed against the President, it nowhere
           suggests that we are to do so regardless of fairness or just procedure. More specifically
           it does not authorize us to violate grand jury procedures, something I observed your
           memorandum avoids dealing with. 8


This direct and candid clarification from the special prosecutor to his deputy—firmly insisting
that the president would not be indicted or named an unindicted co-conspirator and that grand
jury information would not be shared with the House—is all the more instructive since he felt
that he had to put it in into writing. One cannot help but wonder what caused Jaworski to
change such a firmly stated position.


In later paragraphs of that same response, Jaworski’s description of the WSPF office
undermines any claim that they were simply professional prosecutors going about their
business without prejudice or political agenda:


           Now let me address myself to the general tenor of your memorandum which reflects an
           attitude I discussed with you before—the subjective conviction that the President must
           be reached at all cost [emphasis added].

           What is of some concern to me are the discussions, plans and understandings had and
           reached between staff members prior to any discussions with me. This results in
           convictions already formed and frankly, under such circumstances, the meetings are of
           no help to me.

           Perhaps I should not consider it such a lonely task, but inasmuch as I have the final
           responsibility, henceforward the discussions I seek will be with those I designate. The
           stubborn fact remains that we must be alert not to give support to the White House
           charges that have been leveled against the staff. Perhaps it is too late to get objective

8
    This memo is reproduced in full at Appendix I.
                                                      -20-
        opinions from others so I will do the best I can in the making of decisions for which
        I— and not the staff—will be held responsible. It is a simple thing for you and others
        to discuss views and convictions you formed along the way because you do not have
        the ultimate responsibility.

These are exceptionally strong words of concern—WSPF prosecutors have lost all objectivity,
they are out to get President Nixon “at all cost,” and are ironing out internal dissent prior to
any meetings with Jaworski. There can be little doubt that the stampede that the special
prosecutor denounces was occasioned by the enticing opportunities presented by the Frampton
Supposition.


Curiously enough, Richard Ben-Veniste, the head of the Watergate Task Force, recalled
Jaworski’s attitude at that time quite differently in the Watergate memoir he wrote with
George Frampton:


        From what little the Special Prosecutor said to us in December and early January about
        President Nixon it appeared to the task force that his central concern was to see
        President Nixon removed from office. In the first place, Jaworski had obviously
        concluded on the basis of the evidence that such a person should not in the national
        interest continue to lead the country. Moreover, Jaworski calculated that the President
        probably would not be able to cling to his office for long after the tapes were made
        public. In Jaworski’s mind, seeing Richard Nixon out of the White House was the most
        important achievement he could render the country as Special Prosecutor. 9


The WSPF eventually pursued a course at odds with the more cautious approach Jaworski was
insisting on in his January memoranda. The indictments in the cover-up case were handed
down on March 1, 1974, but were kept sealed from the public at the recommendation of the
prosecutors and upon the order of the judge to allow them (one suspects) to control the timing
and context of their dramatic disclosure. The grand jury, at Jaworski’s urging, named the
president as an unindicted co-conspirator, and WSPF prosecutors worked closely with
Judiciary Committee staff, in secret, to share grand jury information and their own
prosecutorial theories to assist in the committee’s investigations of President Nixon and in the


9
 Richard Ben-Veniste and George Frampton, Stonewall: The Real Story of the Watergate Prosecution (New
York: Simon & Schuster, 1977), p. 222.
                                                     -21-
writing of its impeachment report. It remains unclear how Sirica’s and Jaworski’s opposition
to one or both of these approaches was overcome, but the “get Nixon at all cost” culture of
Cox’s zealous army seems to have prevailed.


WSPF ex parte meetings with Judge Sirica


We have already discussed details that have come to light regarding the series of private
meetings that WSPF prosecutors held with Sirica, at least those that we now know of. It
appears they discussed the meaning and importance of the March 21st tape in their meeting
with Judges Sirica and Gesell on December 14, 1973. Lacovara’s January 21st memorandum
urged another such meeting to persuade Sirica with regard to the proposed grand jury report to
the House, the discussion of which occurred when Jaworski met privately with Sirica on
February 11. Doyle seems to describe other discussions between Jaworski and Sirica
concerning Nixon’s being named in the indictment.


Drafting the grand jury’s Road Map


One of the real public surprises at the March 1st hearing in Judge Sirica’s courtroom when the
Watergate grand jury’s cover-up indictments were handed down was the dramatic presentation
of a brown, government-issue satchel containing a sealed envelope addressed to Sirica
requesting that he transmit its contents to the House of Representatives. That report, known as
the “Road Map” and ultimately transmitted as requested, has remained sealed to this day.


The Watergate Task Force was growing impatient with the House Judiciary Committee’s
investigations and felt compelled to push them along. Ben-Veniste and Frampton write:


       John Doar, the House Judiciary Committee’s chief counsel, had launched an
       exhaustive staff effort to gather and cross-index every fact, however insignificant, that
       related to the committee’s inquiry. In an ideal world and with infinite time this
       endeavor could have proved useful. Under the circumstances, however, it precluded
       immediate action to what was most urgently needed: an attempt to summarize the most


                                                -22-
        important evidence against the President in a meaningful way, so that it could be
        readily understood and assessed by Congress and the public.

        The Judiciary Committee’s plight convinced some of us that members of Congress
        from both sides of the aisle were going to have to have the significance of the evidence
        spelled out for them in neon letters before they would act. The Watergate Task Force
        believed that the grand jury should be told it could make a report to the Judiciary
        Committee that not only transmitted evidence but summarized and commented upon it.
        The summary, we thought, could articulate the “theory of the case” against the
        President. It could show how the tapes and other evidence fit together and demonstrate
        that the President had been trying to hold the cover-up together in March and April of
        1973. 10

This is an excellent example of the arrogance displayed by members of the Watergate Task
Force. They were supremely confident that they and they alone were in the best position to
arbitrate what the House Judiciary Committee should know and act upon. It also turns out, not
insignificantly, that the members of the Watergate Task Force had absolutely no idea of the
internal battles and considerations going on between Jaworski and Ruth at the staff level of the
special prosecutor’s office.


Nor did the task force prosecutors know in 1974, or even when Ben-Veniste’s and Frampton’s
book was published in 1977, that Doar, according to the chief counsel of the House Judiciary
Committee, Jerry Zeifman, was intentionally slowing down the committee’s impeachment
inquiry by occupying the vast majority its staff with busy work in order to allow public
pressure to continue to build against President Nixon and the Republican Party. 11 The
prosecutors must have been disappointed in the extreme when the committee did not act
immediately on their Road Map or leak any of its contents to the press.


It is not clear whether and to what extent anyone other than WSPF prosecutors and Sirica
knew that the satchel also contained copies of White House tape recordings. Indeed, it appears




10
  Ibid. pp. 241–242, emphasis in original.
11
  See Jerry Zeifman, Without Honor: The Impeachment of Richard Nixon and the Crimes of Camelot (New York:
Thunder’s Mouth Press, 1995).
                                                    -23-
that everyone had been assured that this would not happen, as Ben-Veniste and Frampton
write:


           Jaworski had already tried to calm White House fears that we were going to ship our
           Presidential documents and tapes to the Congress wholesale. In early January the
           Special Prosecutor gave an interview in which he stated that Presidential material
           gathered in the
           Watergate investigation would not be turned over by the prosecutor’s staff to the
           House Judiciary Committee. This would violate legal rules of grand-jury secrecy,
           Jaworski was quoted as saying, and would be contrary to the Court of Appeals tapes
           decision by which we obtained the tapes explicitly for grand jury use. 12

In addition, Jaworski’s recollection of his phone call with Haig the evening before the
indictments were announced suggests another misunderstanding, whether deliberately
intended or not:


           On the evening of February 28, just as I was preparing to leave my office, General
           Haig called. Rumors were afloat, he said, about a possible indictment and a sealed
           report. “Is there anything you can properly disclose to me, Leon?” he asked.

           “Nothing about the indictment or the report,” I said. “If the grand jury does make a
           report, you should expect Judge Sirica to accept it and act on it.”

           “Let me ask you this,” he said. “Is there any indictment involving present White House
           aides? I’d need to make arrangements to meet the situation.”

           “Don’t worry about those arrangements,” I said.

           He seemed relieved. “You’re a great American, Leon.” 13


Haig’s own memoir is silent about this phone call, but it is likely that he took Jaworski’s
disclaimer as all-inclusive—indicating that no action was forthcoming with regard to President
Nixon. And indeed, none seemed to be, since Nixon’s being named as an unindicted
coconspirator was kept secret when the indictment was announced.

12
     Ben-Veniste and Frampton, p. 217, emphasis in original.
13
     Jaworski, p. 103.
                                                          -24-
Fooled into believing that Nixon was not implicated in the grand jury actions and that the
grand jury report was little more than a rationale for the indictment of the seven Watergate
cover-up defendants, the White House took the position that it did not object to its transmittal
or even to its public disclosure.


But two of the cover-up defendants, Haldeman and Ehrlichman, did object to the proposed
transmittal of the Road Map to the House. They pointed out that never in the history of the
D.C. Circuit had a regular grand jury issued such a report—let alone while its investigation
was still ongoing. They also asserted that the resulting publicity when this material was
inevitably leaked would prejudice their defense.


Amazingly, Sirica had the audacity at his March 6th hearing on this matter to raise the
possibility that the Judiciary Committee ought to postpone its impeachment investigation until
the conclusion of the cover-up trial over which he would soon preside. “What harm would be
done by waiting for this trial, which will begin September 9th?” he asked. Somehow none of
the lawyers present, particularly those representing the Judiciary Committee and the president,
felt that halting the committee’s own investigation during the pendency of Sirica’s show trial
was prudent or even feasible.


On March 18, Sirica ruled in favor of transmitting the Road Map. His opinion did not mention
the inclusion of any tapes, but it did indicate that he knew what would be transmitted: “After
having had an opportunity to familiarize itself with the contents of the Report, the Court
invited all counsel who might conceivably have an interest in the matter, without regard to
standing, to state their positions concerning its disposition.”


Haldeman and Ehrlichman appealed to the D.C. Circuit two days later, and the appellate
hearing was held and decided the very next day—a harbinger of the quick affirmations of
Sirica’s rulings that were to dog them throughout their defense. Sitting en banc, the five



                                                  -25-
members of the circuit court’s liberal block issued an unsigned order upholding Sirica’s
ruling. 14


In its brief order, the court relied heavily on the judgment of the special prosecutor in
instituting the report and on that of Sirica in upholding its transmittal, saying that their
determination that the defendants could still receive a fair trial was more persuasive than the
“slender reed” raised regarding possible prejudicial pre-trial publicity. Nowhere in the court’s
opinion, including in Judge MacKinnon’s dissent, was it acknowledged that some of the
“selected evidence” being transmitted included actual tape recordings and WSPF transcripts.


The White House had consistently resisted court enforcement of congressional subpoenas of
tape recordings and had prevailed in suits before Sirica, Gesell, and the D.C. Circuit. It seems
clear in retrospect that if the White House had known of the inclusion of tape recordings, they
would have objected to their transmittal in this manner because of the precedent that would be
set. It further appears that had the court of appeals been formally informed of the tapes’
inclusion, it too would have been hard pressed to uphold the transmittal’s propriety. Both the
WSPF prosecutors and Sirica must have realized this, which is why they took great pains to
avoid any specific mention of the inclusion of the tapes themselves.


So, what did the much heralded Road Map say? While it remains sealed, the best source as to
its contents is James Doyle, who wrote:


           It was a simple document, fifty five pages long, with only a sentence or two on each of
           the pages. Each page was a reference to a piece of evidence—sentences from one of
           the tape recordings, quotations from grand jury testimony.

           Someday the archives will be opened and what the prosecutors referred to as “the road
           map” will be made public. What that happens it will prove a simple and unimpressive
           document, for it is narrow, declaratory, without conclusions.

           This is how the road map worked: One page might say, “On March 16, 1973, E.
           Howard Hunt demanded $120,000.” Then it would list page references to grand jury

14
     Haldeman v Sirica, 501 F2d 714 (D.C. Cir. 1974).
                                                        -26-
           testimony from witnesses who saw Hunt’s blackmail note and references to tapes
           where Hunt’s demand was discussed. The grand jury transcripts and the tape
           transcripts would be included. The next page might say, “On March 21, 1973, John
           Dean told President Nixon what Hunt had demanded $120,000, and that he estimated
           Hunt and the other Watergate defendants would ‘cost’ a million dollars in the next two
           years.” More grand jury and tape transcript page references. The next page would say,
           “President Nixon responded, ‘For Christ’s sake, get it’”; and there would be further
           references to the tapes.

           The strength of the document was its simplicity. An inexorable logic marched through
           its pages. The conclusion that the President of the United States took part in a criminal
           conspiracy became inescapable. 15


Doyle’s example of “how the road map worked” suggests that it made the same unsupported
leap that Frampton made in his draft prosecutorial report, namely, that since the March 21st
payment to Hunt’s lawyer followed Dean’s meeting with President Nixon, the payment must
have been made as a result of that meeting.


The Frampton Supposition is a classic example of the logical fallacy post hoc, ergo propter
hoc—literally, “after this, therefore because of this.” The Watergate Task Force built its case
on this fallacy because it had to—it had nothing else. Charging ahead, the prosecutors
privately informed the grand jury and the House Judiciary Committee of their conclusion that
President Nixon had personally ordered actions in furtherance of a criminal conspiracy, hoping
that everyone would fail to notice or ignore the missing causal link.


Naming Nixon as an unindicted co-conspirator


In addition to transmitting a report to the congressmen contemplating the impeachment of the
president, the grand jury followed the WSPF prosecutors’ counsel and named Nixon as an
unindicted co-conspirator in the Watergate cover-up.




15
     Doyle, pp. 290–291.
                                                    -27-
As a part of their comprehensive cover-up indictment, the grand jurors had voted nineteen to
zero on February 25, 1974, to take this unprecedented action following a personal appeal by
Special Prosecutor Leon Jaworski. When the grand jury had taken an earlier straw poll on
whether to indict the president, Ben-Veniste had been in the room, at least according to the
grand juror George Gross. 16 Grand jury votes are not supposed to be taken in the presence of
prosecutors, and aside from whether straw votes should be taken at all, the episode indicates
how closely involved with the jurors the WSPF prosecutors had become.


Naming President Nixon as a co-conspirator was the very action that Archibald Cox had
publicly announced he wouldn’t allow, but Cox was long gone. Jaworski’s own initial,
adamant refusal also had been overcome—no doubt as a result of the confidence that the
Frampton Supposition had inspired in the prosecution.


Naming the president as an unindicted co-conspirator was deceptively simple and diabolically
clever. It put him into an impossible position, both legally and politically—accused of criminal
conduct by the grand jury, but unable to come into a court of law to defend himself. But there
was an added benefit: the simple expedient of naming Nixon as a co-conspirator made all the
White House tape recordings admissible at trial through an exception to the hearsay rule that
will be discussed in the following chapter. One wonders whether the advantage in trial tactics
was the real reason in overcoming the lead prosecutors’ prior objections to including the
president among the conspirators.


Help for the House Judiciary Committee

Apparently, the Road Map was not clear enough for the House Judiciary Committee, and
WSPF prosecutors felt obliged to hold secret meetings with its staff to assure that they
appreciated what the prosecutors believed they had uncovered. These secret contacts with the
impeachment staff began in May, Ben-Veniste and Frampton write, going out of their way to



16
  A Brian Lapping Associates Production for The Discovery Channel and the BBC (1994), Vol. Three: The Fall
of a President.
                                                     -28-
insist that they and his colleagues were “sensitive” to the rules of the rules of grand jury
secrecy. 17


To provide a sharper focus for these meetings, Henry Ruth suggested that Frampton’s 128-
page Prosecutive Report on President Nixon should be revised so that prosecutors would have
“in hand a comprehensive, up-to-date prosecutive memorandum laying out all of the evidence
against the President.” 18 Frampton’s sixty-four-page revision, dated June 28, 1974, 19 reflects a
single-minded focus on the events of March 21, as is evident from its opening paragraph:



         This memorandum focuses on facts, inferences, and theories that demonstrate that
         beginning no later than March 21, 1973, the President joined an ongoing criminal
         conspiracy to obstruct justice, obstruct a criminal investigation, and commit perjury….



This contention is directly contrary to President Nixon’s essential Watergate defense (which
Dean vigorously supports in his recent book)—that Nixon didn’t fully appreciate what had
been going on before his March 21st meeting with Dean, after which he began trying to get to
the bottom of it. In contrast, WSPF prosecutors asserted that Nixon had joined the cover-up
conspiracy upon learning of it.


Frampton recounts the prosecution’s version of the events of March 21—on the president’s
instructions, Haldeman called Mitchell after the meeting with Dean and told him to instruct
LaRue to meet Hunt’s blackmail demand, which LaRue did that evening—and then sets forth
the prosecution’s theory of Nixon’s criminal liability:


         The actions and statements of the President set out above are sufficient to show that the
         President joined and became an active participant in a conspiracy to make cash


17
   Ben-Veniste and Frampton, pp. 285–287.
18
   Ben-Veniste and Frampton, p. 286.
19
   The Frampton revision is too long to reproduce in full, but is available upon request from the Special Access
section of the National Archives.
                                                         -29-
        payments to Howard Hunt and others in order to influence their testimony before
        various tribunals.

       The President’s counsel has argued that the President did not specifically instruct
       anyone on March 21 to make the payment to Hunt and that in any event the $75,000
       paid on that same night was not paid on a direct chain of instructions emanating from
       the President. Despite this argument, there is certainly sufficient evidence—consisting
       of the undisputed facts listed above together with a single inference that a reasonable
       man could certainly draw therefrom in light of all the surrounding circumstances—to
       permit a jury to conclude beyond a reasonable doubt that the President did instruct that
       Hunt be paid and that the President’s instructions were communicated by a direct chain
       of communication from Haldeman to Mitchell to LaRue, thereby becoming the causal
       force of the payment that evening. [pp. 16–17]



Frampton goes on to say that, even if they couldn’t prove a direct casual connection, a jury
could still find beyond a reasonable doubt that the President “threw his lot in with the
conspirators and had made their purpose his own,” and that, even if there had been no seventy-
five-thousanddollar payment at all, “there probably would be sufficient evidence upon which
the jury could find Presidential liability,” While his intent was to cover all of the bases, the
main thrust of Frampton’s report was WSPF prosecutors’ belief in the Frampton Supposition,
which he repeated:



       Given the entire chain of circumstances, given the President’s urgent concern about
       Hunt’s threat on the morning of March 21, and given Haldeman’s role as the
       President’s chief of staff ordinarily charged with communicating the President’s
       desires directly to those who were required to take highly significant action, a jury
       could certainly draw the inference that Haldeman did pass along the President’s
       feelings as instructions to Mitchell. Such an inference completes the casual chain. [p.
       27]



This revised memorandum indicates in the clearest terms the WSPF prosecutors’ nearly
exclusive reliance on the Frampton Supposition as the primary evidence of the president’s
personal guilt and their eagerness to convince the House Judiciary staff of their conclusions.




                                                  -30-
But if we pause to reexamine the Frampton Supposition in the cold light of day, we can see it
for what it was. It was not, in fact, “a single inference that a reasonable man could certainly
draw … in light of all the surrounding circumstances” but an argument with absurd
implications. By making this one reasonable leap of faith, Frampton maintains, a jury could
conclude beyond a reasonable doubt that Nixon did what no actual evidence shows he did. As
we shall see, the reasonableness of that single inference did not hold up when challenged in
court, and their theory was quietly abandoned, but only after the damage had been done.


Armed with Frampton’s revised Prosecutive Report, WSPF staff connived to convey its full
import to John Doar, lead counsel to the Judiciary Committee’s impeachment inquiry. Ben
Veniste and Frampton describe how they pulled this off:



           Within a few days John Doar became aware of the existence of this memorandum.
           Doar demanded the document and told the Special Prosecutor and his deputy that he
           would recommend to the full Judiciary Committee that it be subpoenaed if necessary.
           Doar was told, in response, that we believed it would be unwise to have a copy of this
           document go to the committee physically, as it was an internal prosecution document.
           Since it was obviously relevant to the impeachment inquiry, however, Doar would be
           permitted to examine it in our offices if he agreed to withdraw the “threat” of a
           subpoena. Several late evenings that week Doar pored over the memorandum in Ruth’s
           office, taking copious notes. 20



What Ben-Veniste and Frampton omit is that Doar’s supposed demand for the report and the
WSPF’s response are documented by three letters, all dated the same day and all helpfully
bearing the notation “By Hand,” as though this exchange of letters really had occurred over
the course of a single day. The unlikelihood of such an exchange raises a suspicion that these
documents were created after the fact to give the appearance of propriety to the prosecutors’
sharing their report with Doar.


Ben-Veniste and Frampton also neglect to point out that, by supposedly following this
procedure (and avoiding the formality of a subpoena), WSPF information was conveyed to the

20
     Ben-Veniste and Frampton, p. 287.
                                                  -31-
impeachment inquiry staff in secret. The president’s lawyers, unaware of these meetings, had
no opportunity to challenge them or to refute the memorandum’s assertions. Since the WSPF’s
assistance to the House impeachment inquiry was kept secret, it could not be reviewed by a
court of law.


Frampton’s revised report certainly did the trick. The WSPF prosecutors’ certainty of Nixon’s
guilt easily carried the day. On July 27, the Judiciary Committee voted twenty-seven to eleven
to adopt the first article of impeachment, for obstruction of justice, which provided in pertinent
part:



        The means used to implement this course of conduct or plan included one or more of
        the following:

        (5) approving, condoning, and acquiescing in, the surreptitious payment of substantial
        sums of money for the purpose of obtaining the silence or influencing the testimony of
        witnesses, potential witnesses or individuals who participated in such unlawful entry
        and other illegal activities.



In essence, the Frampton Supposition provided the substantive underpinning for WSPF
prosecutors’ assurances – to the grand jury and to the House Judiciary Committee -- that
Nixon was personally involved in authorizing the final Hunt payoff. When it came time to
prove their thesis in an actual court of law, subject to rules of evidence and the opportunity to
confront and cross-examine witnesses, WSPF prosecutors failed miserably and the Frampton
Supposition was quietly abandoned. But it was not for lack of trying.


The Cover-Up Trial: Convicting Nixon in Absentia


President Nixon may have been pardoned and thus out of reach of WSPF prosecutors, but the
cover-up trial gave them the opportunity to prove their prosecutorial theory. Nixon was not an
actual defendant at this trial, but he was certainly being tried in absentia as a principle target of
WSPF prosecutors.


                                                  -32-
Proving the Frampton Supposition was one of the prosecution’s paramount goals at this trial.
Nixon, they argued, would have revisited Hunt’s blackmail demands with Haldeman right
after Dean left their meeting at 11:55 a.m. on March 21, 1973. The president would have told
Haldeman to contact Mitchell in New York to order that Hunt’s demands be met. For this
scenario to work, Fred LaRue would have to have talked with Mitchell in the afternoon of
March 21 (that is, subsequent to Haldeman’s phone call, which clearly followed Dean’s
meeting with Nixon). 21


To perfect their scenario, the WSPF had to corral its witnesses into telling a consistent story
about a matter that had not been so critical when they testified before the Ervin Committee and
subsequent grand juries. Ideally, Dean and LaRue would testify that their conversation
occurred on March 21, and not before, precluding any alternative interpretations.


But Dean’s recollection up to this point, reflected in WSPF documents, had been that his
conversation with LaRue had occurred on March 20. The July 1974 draft of Dean’s anticipated
testimony noted with asterisks (*) any significant discrepancies with Dean’s prior testimony or
that of other government witnesses:


        On March 20 or 21, Dean had a conversation with LaRue in which LaRue asked Dean
        what should be done about Hunt’s demand and Dean said that Dean wanted nothing
        more to do with money and would not tell LaRue what to do. LaRue replied that
        LaRue would not pay any money to Hunt without instructions or authorization from
        someone else; Dean suggested that LaRue contact Mitchell if he wanted
        authorization.*

        *Dean believes this conversation was on March 20. If LaRue got authorization from
        Mitchell on March 21, however, it appears more likely that Dean and LaRue spoke on
        March 21.

        LaRue recalls this as a telephone conversation. Dean recalls that LaRue came to
        Dean’s office.



21
  Haldeman’s telephone records did confirm a nine-minute call to Mitchell’s offices shortly after the meeting
with Nixon and Dean. Both Haldeman and Mitchell testified the only purpose of the call was to invite Mitchell to
meet with the president the following day. Of course, WSPF prosecutors insisted upon another interpretation.
                                                        -33-
        Dean recalls that LaRue was already aware of the threat, presumably through O’Brien.
        O’Brien denies telling LaRue. LaRue should be questioned about this closely. 22


Note the challenges to the WSPF desired scenario that are reflected in this document: LaRue
remembered this as a telephone conversation of indeterminate date. Dean remembered it as a
face-to-face meeting on the evening of March 20. It was troubling—and remains so today—
that the government’s two witnesses did not even agree on the date or on the format of this
critical conversation.


The specific date was finessed in the finalized WSPF memo, which carefully did not predict
Dean’s actual testimony:

     3/20 or early                        Dean and LaRue discuss Hunt demand. Dean
     3/21/73                              says “I am not going to have anything to do with it—take it
                                          up with Mitchell.” LaRue said o.k. and left.

                                                  GJ 11/20/73, 87
                                                  GJ 2/14/74, p. 16

                                                  House Jud II 249–250 23




We have no access to the grand jury testimony that is cited, but we do know that it was John
Dean who appeared before the grand jury on November 20, 1973. It is not clear whether the
February 14, 1974, appearance was that of Dean or LaRue. Dean’s written statement before
the Ervin Committee had finessed the matter entirely. He did not allude to any meeting or
conversation with LaRue on either March 20 or 21. 24




22
   “Dean’s Anticipated Trial Testimony—From the Beginning Up Until March 21, 1974”, dated July 22, 1974, by
George Frampton, p. 69.
23
   “John Dean, Sequence of Testimony”, undated, at p. 44.
24
   Ervin Committee Hearings, pp. 997–999.
                                                     -34-
In Ben-Veniste’s opening statement at trial he also finessed the date of the Dean-LaRue
communication, placing it on either March 20 or 21, and whether it was a telephone
conversation or in-person meeting:


           Now, either that evening or on the morning of March 21st, before meeting with the
           President and H. R. Haldeman, Dean informed LaRue of the fact that Hunt was asking
           for this enormous sum of money. 25


By the time Dean actually testified at the cover-up trial, however, he must have felt more
confident of not being challenged on any inconsistency with his earlier statements to
prosecutors, for he was now more open to the possibility that his conversation with LaRue had
occurred on March 21. Here is his exchange with James Neal, who was guiding him through
his direct testimony:


           Q: Mr. Dean, before we go further on this, I want to ask you to back up to just before
           you had your conversation with the President about what you just testified and ask you
           if you had occasion to talk with Mr. Fred LaRue?

           A: Yes sir; I did.

           Q: About Mr. Hunt’s demands?

           A: Yes sir; I did.

           Q: Tell us when this was?

           A: Mr. Neal, that was either on the evening of the 20th there was possibly a telephone
           call on the evening of the 20th but my best recollection is there was a very brief
           meeting with Mr. LaRue and myself on the morning of the 21st.

           Q: Was that before your meeting with the President?

           A: Yes sir.




25
     Trial Transcript, p. 2364.
                                                   -35-
While Dean had now done his part and altered his recollection (in conflict with his earlier
testimony), LaRue’s testimony about the timing of his conversations with Dean and Mitchell
remained problematic. Here is LaRue’s exchange with Ben-Veniste, who was guiding him
through his direct testimony:


       Q: Now, did there come a time on or about the 21st of March, Mr. LaRue, when you
       learned of additional requests for money from the defendants?

       A: Yes.

       Q: And what were the circumstances of that?

       A: This was a conversation—this was a phone call I had from Mr. Dean.

       Q: Can you fix the time?

       A: The best of my recollection, the phone call was that morning.

       Q: What did Mr. Dean say to you?

       A: Mr. Dean said that he had a request for funds for Mr. Hunt. The amount was
       approximately $130,000, broken down, as I recall, to $60,000 for his living expenses
       for a year, approximately $75,000 for legal fees.

       Q: Sixty and 75 is different than 130.

       A: It would be 135. Mr. Dean told me that—or I asked Mr. Dean if he thought I should
       pay this money. At that time I had that much cash on hand.

       Mr. Dean informed me that he was not any longer in the money business, that he was
       very apprehensive about this operation, he was withdrawing from it and would no
       longer be involved with anything having to do with money and Watergate affairs.

       I told Mr. Dean that I would not undertake to make any payments unless I had some
       authorization from someone.

       Q: Did you call Mr. Mitchell?

       A: Yes, I did.

       Q: Can you fix the time of day?
                                                -36-
           A: Again, the best of my recollection, it would be the morning of the 21st.

           Q: Do you know whether you actually spoke with Mr. Mitchell on the morning of the
           21st?

           A: I know I placed the call, whether I talked to him at the time I placed the call or he
           called me back, I don’t know.

           Q: Can you say with any certainty whether it was the morning or afternoon that you
           spoke with Mr. Mitchell?

           A: I cannot say with any degree of certainty, no. 26

This was not the answer that Ben-Veniste wanted. The LaRue-Mitchell conversation had to
have occurred after the conclusion of Dean’s March 21st meeting with the president—which
had ended at 11:55 am—for the prosecutors’ scenario involving Nixon to be feasible. That is
why
LaRue’s recollection of a morning call was so devastating—and why Ben-Veniste introduced
the idea that maybe the call had not gone through.


Ben-Veniste had pushed LaRue as hard as he dared, even to the point of asking leading
questions on direct examination in a desperate attempt to align LaRue’s’ testimony with the
revised testimony of John Dean, but LaRue’s responses had hardly been helpful.


While the defendants themselves did not appear to appreciate the critical importance of these
exchanges with respect to President Nixon, they did get LaRue to reconfirm his testimony on
cross-examination by John Wilson, Haldeman’s defense counsel:


           Q: Going to the March 21st meeting, you said your best recollection was that you
           called Mr. Mitchell in the morning?

           A: That is correct.



26
     Trial Transcript, pp. 6,726–6,728.
                                                    -37-
            Q: Any you testified that you told Mr. Mitchell that they needed $75,000 is that
            correct?

            A: Yes.

            Q: Any you fixed the figure of $75,000?

            A: That is correct.

            Q: And I take it, according to your testimony, that he then asked you what it was for; is
            that right?

            A: That is correct.

            Q: And what did you tell him?

            A: I told him it was for legal fees. 27

But it really was much worse. When LaRue was asked why he had asked Mitchell only for
authority to pay the seventy-five thousand dollars of legal expenses (instead of Hunt’s total
demand of $135,000), LaRue responded that they had never paid the full amount requested by
any defendant and had always cut it back by some amount. He volunteered that it had been his
decision alone to pay only the legal fees portion of Hunt’s demands. This unexpected response
totally undermined the Frampton Supposition. It is obvious that if the president had ordered
the payment based on Dean’s representations that morning, the full $135,000 would have been
paid.


Dean had changed his testimony to support the WSPF hypothesis and testified that his
communication with LaRue—he still maintained that it had been a brief meeting—had
occurred on the morning of March 21. LaRue had been brow-beaten into placing the
conversation on March 21, but he still maintained that it had taken place over the telephone,
and he was clear in his recollection that the conversation had occurred in the morning.




27
     Trial Transcript, p. 6,785.
                                                      -38-
Without LaRue’s testimony that his conversation with Mitchell had not occurred in the
afternoon of March 21 (preferably with Mitchell calling him, rather than the reverse, to relay
the instructions that Mitchell had allegedly received from Haldeman following the Nixon-
Dean meeting of late that morning), and that it was his own idea to cut the payment to seventy-
five thousand dollars, the WSPF prosecutors’ theory of Nixon’s direct involvement in that
final payment collapsed. The Frampton Supposition was never advanced again—not in the
closing arguments in the cover-up trial and not in the statement of facts or argument in WSPF
briefs on subsequent appeals to the D.C. Circuit.


There was no public acknowledgment of the Frampton Supposition’s demise, however. It was
as though WSPF prosecutors hoped that no one would remember their long-maintained theory
of presidential involvement, which they had so forcefully conveyed to the grand jury, had
made the basis for the Road Map and for naming Nixon as an unindicted co-conspirator, and
had conveyed to the House Judiciary staff as the determining factor in Nixon’s impeachment.
The Frampton Supposition, which had driven the prosecutors’ concerted effort to convince the
government’s witnesses to change their recollections at the cover-up trial, vanished without a
trace—until now.


Conclusions and Implications


Much new information has come to light since Nixon’s resignation.


We now know that the smoking gun tape has been totally misunderstood, that it did not reveal
any criminal interference with the FBI’s Watergate investigation, and that it should not have
forced the president’s resignation.


We also now know that the moving force behind the House Judiciary Committee’s first article
of impeachment, the WSPF prosecutor’s secret and adamant assurance of that they had proof
of Nixon’s own personal involvement in directing the final payoff to Howard Hunt, turned out
to be unsupportable.

                                                -39-
America lost a great president when Nixon was forced from office. The damage to our nation,
wreaked by prosecutorial excess and judicial malfeasance, is now clear for all to see. Let us
now turn our attention to how the same sort of judicial and prosecutorial improprieties denied
Nixon’s senior aides their constitutional right to a fair trial through systematic violations of the
due process of law.




                                                  -40-
